Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to submission of application on 7/27/2020.
Claims 1-20 are presented for examination.
	Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/27/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 14, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5, 14, and 19 recite "the old model" which lacks antecedent basis. For the purposes of examination and compact prosecution, the claim limitation will be interpreted to read "the previously trained machine learning model".  There is insufficient antecedent basis for this limitation in the claim.
Allowable Subject Matter
Claims 2-4, 13, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5, 7-8, 12, 14-15, 17, and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Khoreva et al (US 20200364562 A1 thereafter "Khoreva").
As to claim 1, Khoreva discloses a computer-implemented method comprising: receiving new data to be inputted into a previously trained machine learning model, wherein training data for the previously trained machine learning model is inaccessible; [New sensor data is received for inputting into a machine learning algorithm [See ¶-157, 155]. The data may be missing portions of the data [See ¶-222, 235]. The sensor data having been used to train a sensor data classifier (previously trained machine learning model) [See ¶-35]]
creating a reverse form of the previously trained machine learning model; [A generative adversarial network, i.e. GAN, (reverse form of the previously trained machine learning model) is trained and created [See ¶-35, 155-156]. A skilled artisan would understand that the GAN generates training data, rather than classifying data and is thus a reverse form of the classifier]
generating simulated training data using the reverse form of the previously trained machine learning model; [After the GAN is trained, it is used to generate training data (simulated training data) [See ¶-158-159]]
creating a new machine learning model using the simulated training data to train the new machine learning model; and [The generated training data is used to retrain a classifier [See ¶-35, 233]]
inputting the new data as training data into the new machine learning model, wherein the new machine learning model is further trained with the new data [The generated training data may include the original sensor data (new data) as well as filled-in data (simulated training data) [See ¶-35, 222, 235]].
As to claim 5, Khoreva discloses the method of claim 1, further comprising verifying the simulated training data, wherein verifying the simulated training data comprises: determining that the simulated training data can train a model similar to the old model such that a vector distribution of the simulated training data is consistent with a vector distribution of the inaccessible training data [Khoreva, the generator ensures that the generated data has the same distribution (vector distribution) as the real data (inaccessible training data) [See ¶-137]. The discriminator ensures that the generated data cannot be distinguished from real data [See ¶-156], thus a skilled artisan would understand that synthetic data that passes through the discriminator is sufficient to train the classifier ("can train a model similar to the old model")].
As to claim 7, Khoreva discloses the method of claim 5, wherein inputting the new data into the new machine learning model is in response to the verifying the simulated training data, and [Khoreva, the generator ensures that the generated data has the same distribution as the real data [See ¶-137]. The discriminator ensures that the generated data cannot be distinguished ("verifying the simulated training data") from real data [See ¶-156], thus a skilled artisan would understand that synthetic data that passes through the discriminator is sufficient to train the classifier]
wherein inputting the new data into the new machine learning model comprises: mixing the new data with the simulated training data to form new training data [Khoreva, The system combines (mixing) the original sensor data (new data) as well as filled-in data (simulated training data) to form generated training data [See ¶-35, 222, 235]].
As to claim 8, Khoreva discloses the method of claim 7, wherein the creating the new machine learning model and the inputting the new data into the new machine learning model are executed in one batch [Khoreva, The generated training data may include the original sensor data (new data) as well as filled in data (simulated training data) [See ¶-35, 222, 235]. The generated training data is used to retrain a classifier [See ¶-35, 233]. Accordingly, a skilled artisan would understand that generating the retrained classifier ("creating the new machine learning model") and inputting the new data as part of the training data are performed in "one batch"].
As to claim 12, Khoreva discloses a system having one or more computer processors, the system configured to: receive new data to be inputted into a previously trained machine learning model, wherein the previously trained machine learning model has inaccessible training data; [New sensor data is received for inputting into a machine learning algorithm [See ¶-157, 155]. The data may be missing portions of the data [See ¶-222, 235]. The sensor data having been used to train a sensor data classifier (previously trained machine learning model) [See ¶-35]]
generate simulated training data using a reverse form of the previously trained machine learning model; [A generative adversarial network, i.e. GAN, (reverse form of the previously trained machine learning model) is trained and created [See ¶-35, 155-156]. A skilled artisan would understand that the GAN generates training data, rather than classifying data and is thus a reverse form of the classifier. After the GAN is trained, it is used to generate training data (simulated training data) [See ¶-158-159]]
verify the simulated training data; [The discriminator ensures that the generated data cannot be distinguished ("verify the simulated training data") from real data [See ¶-156]]
create a new machine learning model using the simulated training data, wherein the new machine learning model comprises a same structure as the previously trained machine learning model; and [The generated training data is used to retrain a classifier [See ¶-35, 233]. A skilled artisan would understand that the retrained classifier (new machine learning model) is the same structure as the original classifier since it is simply being retrained but maintains the same architecture]
input the new data into the new machine learning model, wherein the new machine learning model is further trained with the new data [The generated training data may include the original sensor data (new data) as well as filled-in data (simulated training data) [See ¶-35, 222, 235]].
As to claim 14, Khoreva discloses the system of claim 12, wherein verifying the simulated training data comprises: determining that the simulated training data can train a model similar to the old model such that a vector distribution of the simulated training data is consistent with a vector distribution of the inaccessible training data [Khoreva, the generator ensures that the generated data has the same distribution (vector distribution) as the real data (inaccessible training data) [See ¶-137]. The discriminator ensures that the generated data cannot be distinguished from real data [See ¶-156], thus a skilled artisan would understand that synthetic data that passes through the discriminator is sufficient to train the classifier ("can train a model similar to the old model")].
As to claim 15, Khoreva discloses the system of claim 14, wherein inputting the new data into the new machine learning model is in response to the verifying the simulated training data, and [Khoreva, the generator ensures that the generated data has the same distribution as the real data [See ¶-137]. The discriminator ensures that the generated data cannot be distinguished ("verifying the simulated training data") from real data [See ¶-156], thus a skilled artisan would understand that synthetic data that passes through the discriminator is sufficient to train the classifier]
wherein inputting the new data into the new machine learning model comprises: mixing the new data with the simulated training data to form new training data [Khoreva, The system combines (mixing) the original sensor data (new data) as well as filled-in data (simulated training data) to form generated training data [See ¶-35, 222, 235]].
As to claim 17, Khoreva discloses a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a server to cause the server to perform a method, the method comprising: receiving new data to be inputted into a previously trained machine learning model, wherein the previously trained machine learning model has inaccessible training data; [New sensor data is received for inputting into a machine learning algorithm [See ¶-157, 155]. The data may be missing portions of the data [See ¶-222, 235]. The sensor data having been used to train a sensor data classifier (previously trained machine learning model) [See ¶-35]]
generating simulated training data using a reverse form of the previously trained machine learning model; [A generative adversarial network, i.e. GAN, (reverse form of the previously trained machine learning model) is trained and created [See ¶-35, 155-156]. A skilled artisan would understand that the GAN generates training data, rather than classifying data and is thus a reverse form of the classifier. After the GAN is trained, it is used to generate training data (simulated training data) [See ¶-158-159]]
verifying the simulated training data; [The discriminator ensures that the generated data cannot be distinguished ("verify the simulated training data") from real data [See ¶-156]]
creating a new machine learning model using the simulated training data, wherein the new machine learning model comprises a same structure as the previously trained machine learning model; and [The generated training data is used to retrain a classifier [See ¶-35, 233]. A skilled artisan would understand that the retrained classifier (new machine learning model) is the same structure as the original classifier since it is simply being retrained but maintains the same architecture]
inputting the new data into the new machine learning model, wherein the new machine learning model is further trained with the new data [The generated training data may include the original sensor data (new data) as well as filled-in data (simulated training data) [See ¶-35, 222, 235]].
As to claim 19, Khoreva discloses the computer program product of claim 17, wherein verifying the simulated training data comprises: determining that the simulated training data can train a model similar to the old model such that a vector distribution of the simulated training data is consistent with a vector distribution of the inaccessible training data [Khoreva, the generator ensures that the generated data has the same distribution (vector distribution) as the real data (inaccessible training data) [See ¶-137]. The discriminator ensures that the generated data cannot be distinguished from real data [See ¶-156], thus a skilled artisan would understand that synthetic data that passes through the discriminator is sufficient to train the classifier ("can train a model similar to the old model")].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khoreva et al (US 20200364562 A1 thereafter "Khoreva"), in view of Luk et al (US 20200356905 A1 thereafter "Luk").
As to claim 6, Khoreva does not disclose "wherein creating the new machine learning model comprises: selecting the model similar to the old model as the new machine learning model."
On the other hand, Luk does teach "wherein creating the new machine learning model comprises: selecting the model similar to the old model as the new machine learning model."
Luk discloses that a machine learning model is generated with the same architecture ("selecting the model similar") as a first machine learning model (old model) [See ¶-107].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Khoreva's simulation data system to incorporate the teachings of Luk's identical architecture.
Motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of Luk's identical architecture would have predictably resulted in utilizing an architecture that is known to function well for the user's needs.
Claim(s) 9, 16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khoreva et al (US 20200364562 A1 thereafter "Khoreva"), in view of Plumbley et al (US 20210012862 A1).
As to claim 9, Khoreva discloses the method of claim 5, wherein verifying the simulated training data comprises: constructing a forward machine learning model from the simulated training data; … [Khoreva, The generated training data is used to retrain a classifier [See ¶-35, 233]].
However, Khoreva does not teach "comparing the forward machine learning model to the previously trained machine learning model; and determining, based on the comparing, whether the forward machine learning model meets a similarity threshold to the previously trained machine learning model."
On the other hand, Plumbley does teach "comparing the forward machine learning model to the previously trained machine learning model; and determining, based on the comparing, whether the forward machine learning model meets a similarity threshold to the previously trained machine learning model."
Plumbley discloses that a new model's score is compared ("comparing the forward machine learning model") to a previous model's score ("previously trained machine learning model") [See ¶-26]. If the new model's score meets or exceeds the previous model's score ("meets a similarity threshold") then the new model is kept [See ¶-26].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Khoreva's simulation data system to incorporate the teachings of Plumbley's model performance comparison.
Motivation to do so would be to determine if the new model is sufficiently trained, as taught by Plumbley [See ¶-26, 92].
As to claim 16, Khoreva discloses the system of claim 12, wherein verifying the simulated training data comprises: constructing a forward machine learning model from the simulated training data; … [Khoreva, The generated training data is used to retrain a classifier [See ¶-35, 233]].
However, Khoreva does not teach "comparing the forward machine learning model to the previously trained machine learning model; and determining, based on the comparing, whether the forward machine learning model meets a similarity threshold to the previously trained machine learning model."
On the other hand, Plumbley does teach "comparing the forward machine learning model to the previously trained machine learning model; and determining, based on the comparing, whether the forward machine learning model meets a similarity threshold to the previously trained machine learning model."
Plumbley discloses that a new model's score is compared ("comparing the forward machine learning model") to a previous model's score ("previously trained machine learning model") [See ¶-26]. If the new model's score meets or exceeds the previous model's score ("meets a similarity threshold") then the new model is kept [See ¶-26].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Khoreva's simulation data system to incorporate the teachings of Plumbley's model performance comparison.
Motivation to do so would be to determine if the new model is sufficiently trained, as taught by Plumbley [See ¶-26, 92].
As to claim 20, Khoreva discloses the computer program product of claim 17, wherein verifying the simulated training data comprises: constructing a forward machine learning model from the simulated training data; … [Khoreva, The generated training data is used to retrain a classifier [See ¶-35, 233]].
However, Khoreva does not teach "comparing the forward machine learning model to the previously trained machine learning model; and determining, based on the comparing, whether the forward machine learning model meets a similarity threshold to the previously trained machine learning model."
On the other hand, Plumbley does teach "comparing the forward machine learning model to the previously trained machine learning model; and determining, based on the comparing, whether the forward machine learning model meets a similarity threshold to the previously trained machine learning model."
Plumbley discloses that a new model's score is compared ("comparing the forward machine learning model") to a previous model's score ("previously trained machine learning model") [See ¶-26]. If the new model's score meets or exceeds the previous model's score ("meets a similarity threshold") then the new model is kept [See ¶-26].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Khoreva's simulation data system to incorporate the teachings of Plumbley's model performance comparison.
Motivation to do so would be to determine if the new model is sufficiently trained, as taught by Plumbley [See ¶-26, 92]. 
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khoreva et al (US 20200364562 A1 thereafter "Khoreva"), in view of Zhang (US 10049128 B1).
As to claim 10, Khoreva does not disclose "determining that the forward machine learning model does not meet the similarity threshold; analyzing the simulated training data for outlier simulated training data; and removing the outlier simulated training data."
On the other hand, Zhang does teach "determining that the forward machine learning model does not meet the similarity threshold; analyzing the simulated training data for outlier simulated training data; and removing the outlier simulated training data."
Zhang discloses that when a model does not meet the similarity threshold, a subset of data from the dataset is determined [See Col 7, Ln 55-67]. Once the threshold is met, the dataset is filtered to remove outliers [See Col 8, Ln 18-21].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Khoreva's simulation data system to incorporate the teachings of Zhang's similarity threshold.
Motivation to do so would be to improve the quality of the dataset by removing outliers, as taught by Zhang [See Claim 1].
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khoreva et al (US 20200364562 A1 thereafter "Khoreva"), in view of Chen (US 20180314981 A1).
As to claim 11, Khoreva does not disclose "wherein the new data is inputted into the new machine learning model for incremental learning."
On the other hand, Chen does teach "wherein the new data is inputted into the new machine learning model for incremental learning."
Chen discloses that a system uses new data to incrementally update a machine learning model [See ¶-31].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Khoreva's simulation data system to incorporate the teachings of Chen's incremental learning.
Motivation to do so would be to update a model frequently and in real-time, as taught by Chen [See ¶-31].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO BORJA whose telephone number is (571)272-9763.  The examiner can normally be reached on Monday- Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571) 272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERTO BORJA/Primary Examiner, Art Unit 2173